Citation Nr: 0315967	
Decision Date: 07/14/03    Archive Date: 07/22/03

DOCKET NO.  97-15 850 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.  


REPRESENTATION

Appellant represented by:	Fred J. Fleming, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel  


INTRODUCTION

The veteran served on active duty from April 1966 to April 
1969.  

This case was previously before the Board of Veterans' 
Appeals (hereinafter Board) on appeal from adverse action by 
the Department of Veterans Affairs (hereinafter VA) Regional 
Office in New Orleans, Louisiana, (hereinafter RO).  In 
September 1998, a hearing was held before the Board Member 
signing this document, who was designated by the Chairman to 
conduct the hearing pursuant to 38 U.S.C.A. § 7102(b) (West 
2002).  A February 1999 Board decision, in pertinent part, 
denied the veteran's claim for service connection for post-
traumatic stress disorder.  In March 2000, the United States 
Court of Appeals for Veterans Claims (formerly the United 
States Court of Veterans Appeals) (hereinafter Court) vacated 
and remanded the February 1999 Board decision with respect to 
the claim for entitlement to service connection for post-
traumatic stress disorder.  The Board then remanded the case 
in September 2000 for development to comply with the 
instructions of the Court.  The requested development has 
been accomplished, and this case is now ready for appellate 
review.  


FINDINGS OF FACT

1.  All relevant available evidence necessary for an 
equitable disposition of the veteran's appeal has been 
obtained by the RO. 

2.  The veteran did not engage in combat with the enemy; a 
valid in-service stressor to support a diagnosis of post-
traumatic stress disorder has not been demonstrated, and 
there is not a credible medical diagnosis of post-traumatic 
disorder with a link to service. 

3.  The veteran does not have post-traumatic stress disorder 
resulting from military service. 


CONCLUSION OF LAW

Post-traumatic stress disorder was not incurred in or 
aggravated by service.  38 U.S.C.A. § 1110 (West 1991); 
38 C.F.R. §§ 3.102, 3.304(f) (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Applicability of the Veterans Claims Assistance Act

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA) codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West Supp. 2002) and implementing 
regulations 66 Fed. Reg. 45, 620 (Aug. 29, 2001) (codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.316(a).  
The VCAA eliminates the concept of a well-grounded claim, 
redefines the obligations of VA with respect to the duty to 
assist, and supersedes the decision of the Court in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order) (holding that VA cannot assist in the development of a 
claim that is not well grounded).  The VCAA also includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  VCAA; 
see also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  In 
this case, the Board finds that the VA's duties, as set out 
in the VCAA, have been fulfilled.  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  VCAA codified as amended at 38 U.S.C.A. §§ 5102 and 
5103.  The veteran was notified of the evidence required for 
a grant of his claim by September 1996 rating decision, 
December 1996 statement of the case, and supplemental 
statement of the case dated in February 2003.  The Board 
concludes that the discussion therein adequately informed the 
veteran of the information and evidence needed to 
substantiate his claim, thereby meeting the notification 
requirements of the VCAA.  Thus, there is no outstanding duty 
to inform the veteran that any additional information or 
evidence is needed.  

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  VCAA codified 
as amended at 38 U.S.C.A. § 5103A.  The necessary evidence, 
including the service medical and personnel records, the 
Social Security records and VA medical opinion requested by 
the Court, and private clinical records, has been obtained by 
the Board, and there is no specific reference to any other 
pertinent records that need to be obtained.  The Board notes 
that a September 2001 letter informing the veteran of the 
denial of another claim not at issue in this decision 
notified him of the provisions of the VCAA.  Moreover, the 
February 2003 supplemental statement of the case also 
included citation to the VCAA, and essentially explained 
which portion of that information and evidence, if any, is to 
be provided by the claimant and which portion, if any, the 
Secretary, in accordance with section 5103A of this title and 
any other applicable provisions of law, will attempt to 
obtain on behalf of the claimant.  See Zeugner-Maynard v. 
Principi, No. 01-1738 (U.S. Vet. App. January 23, 2003); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  As such, 
the Board finds that the development requirements of the VCAA 
have also been met.  

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991).  The Board concludes that VA has satisfied its 
duties, as set out in the VCAA, to notify and to assist the 
veteran with respect to the issue adjudicated in this 
decision.  Thus, the Board finds that further development is 
not warranted.

II.  Legal Criteria/Analysis

Service connection may be granted for a disability resulting 
from injury or disease incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

The provisions of 38 C.F.R. § 3.304(f) (2002) regarding the 
establishment of entitlement to service connection for post-
traumatic stress disorder require medical evidence diagnosing 
post-traumatic stress disorder in accordance with 38 C.F.R. 
§ 4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  

Evidence necessary to establish occurrence of a recognizable 
stressor during service to support a diagnosis of post-
traumatic stress disorder will vary depending upon whether 
the veteran was engaged in combat with the enemy.  Where it 
is determined, through recognized military citations or other 
supportive evidence, that the veteran engaged in combat with 
the enemy and the claimed stressor is combat related, the 
veteran's lay testimony may be sufficient to establish the 
occurrence of such stressor, provided such testimony is 
credible and consistent with the circumstances, conditions, 
and hardships of service.  However, where the veteran did not 
engage in combat or the claimed stressor is not combat 
related, the record must contain evidence which corroborates 
the veteran's testimony as to the occurrence of the claimed 
stressor.  38 C.F.R. § 3.304(f); Zarycki v. Brown, 6 Vet. 
App. 91, 98 (1993).

In adjudicating a claim, the Board determines whether (1) the 
weight of the evidence supports the claim or, (2) whether the 
weight of the "positive" evidence in favor of the claim is 
in relative balance with the weight of the "negative" 
evidence against the claim.  The appellant prevails in either 
event.  However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  

With the above criteria in mind, the relevant evidence will 
be summarized.  The veteran served in Korea during his active 
duty in the middle 1960's.  The evidence does not show that 
he engaged in combat with the enemy.  The service medical 
records show no complaints of a psychiatric nature.  The 
separation examination in January 1969 showed normal 
psychiatric findings.

Following service, the veteran was hospitalized in 1971 and 
many times throughout the following two and one half decades 
for a psychiatric disability, which has been diagnosed as 
bipolar disorder, manic depressive disorder, or schizophrenic 
reaction.  Post-traumatic stress disorder was not found on 
any VA examination or hospitalization report during that 
period.  A thorough VA psychiatric examination in December 
1994 and a report of a three week VA psychiatric 
hospitalization in January and February 1996 both 
unequivocally diagnosed bipolar disorder.

VA outpatient treatment reports show that on January 28, 
1997, the veteran reported to the VA medical center emergency 
room requesting refills of medication. It was noted that the 
veteran desired to see "Mr. Gregory" regarding "PTSD and 
flashbacks."  The veteran reported symptoms including 
increased flashbacks for two weeks, nightmares, hearing 
voices and nocturnal leg cramps relieved with ibuprofen.  The 
assessment included degenerative joint disease of the right 
knee, hypertension, bipolar disorder, nightmares with 
"flashbacks" and hearing voices, post-traumatic stress 
disorder, and dermatitis.  The treatment plan was to refill 
medication, "refer to Mr. Gregory," get serum lithium 
level.  A salve for a rash was also noted.  A consultation 
request addressed to Mr. Gregory dated January 28, 1997, 
referenced post-traumatic stress disorder with increased 
flashbacks and nightmares and bipolar disorder.

A Mental Health Clinic consultation signed by Mr. Gregory 
dated February 5, 1997, is of record, with indications that 
he is a board certified social worker.  The report notes the 
veteran's complaints and lists some stressors alleged by the 
veteran.  The impression included bipolar disorder and sleep 
disorder, with post-traumatic disorder to be ruled out.  The 
treatment plan included discussion with psychology.  On May 
1, 1997, Mr. Gregory reported that the veteran had attended a 
group session.  He arrived late and had questions about 
medication and post-traumatic stress disorder. It was noted 
that the veteran planned to file a claim for service 
connection for post-traumatic stress disorder.

A November 2000 VA examination resulted in a diagnosis on 
Axis I of bipolar disorder type I and post-traumatic stress 
disorder, chronic.  However, in an addendum to this 
examination completed in June 2001, the VA medical 
professional who reached these diagnoses stated that "the 
real question in this case is whether or not the veteran 
experienced theses stressors in Korea that he alleges.  Hence 
the diagnosis of PTSD is pending verification of these 
stressors." 

The most probative "negative" evidence is contained in the 
reports from an examination conducted of the veteran by a VA 
psychologist in January 2003.  Of particular importance to 
this end is the fact that these reports document that this 
psychologist conducted an extensive review of the clinical 
evidence contained in the claims file prior to the 
examination.   Following this review and an examination of 
the veteran, this physician diagnosed the veteran with 
bipolar disorder (Type I) with psychotic features.  This 
physician also indicated that the record revealed "a long 
and well-documented history of affective disturbances, 
characteristic of a Type I bipolar [disorder.]"  He also 
stated that the veteran had exhibited symptoms suggestive of 
schizophrenic disorder.  With regard to post-traumatic stress 
disorder, the examiner noted that "the veteran currently 
denied symptoms such as nightmares, disturbing [or] intrusive 
thoughts, or symptoms of anxiety, avoidance or increased 
arousal that are clearly associated with his military 
experiences.  He concluded that the veteran "does not now, 
nor does it appear likely in the past (from the data that was 
available), that he [ever] met [the] criteria for PTSD."   

Applying the criteria above to the pertinent facts, the Board 
concludes that the claim for service connection for post-
traumatic stress disorder must be denied.  While the record 
reflects some "positive" evidence in the form of diagnoses 
of post-traumatic stress disorder, these diagnoses are based 
entirely on a history provided by the veteran, and not on any 
credible objective evidence.  As such, they are of minimal 
probative value.  Zarycki, 6 Vet. App. at 91.  Moreover, a 
diagnostic impression based upon an inaccurate factual 
premise has no probative value.  See Reonal v. Brown, 5 Vet. 
App. 458, 461 (1993).  The record simply does not contain any 
objective evidence to support the veteran's assertions and 
sworn testimony with regard to in-service stressors.  In this 
regard, the awards and decorations listed in the service 
personnel records do not reflect any indicia of exposure to 
combat.  

The in-service stressors the veteran alleges to have resulted 
in post-traumatic stress disorder include hitting his head 
when he had to flee from a fire in his barracks while serving 
in Korea, the death of a "friend" who later was found not 
to have been killed, and an incident at Ft. Polk involving a 
pole climbing episode that he testified resulted in numerous 
deaths.  The veteran also testified that he went on numerous 
patrols to the demilitarized zone, and that these patrols 
involved contact with the enemy.  However, when asked to 
provide specific information concerning the alleged stressors 
so that the United States Armed Services Center for Research 
of Unit Records could attempt to verify these stressors, the 
veteran failed to submit sufficiently detailed evidence, such 
as the specific unit to which he was assigned at the time the 
stressors occurred and the date of these occurrences, so as 
to allow meaningful research.  

In short, the Board finds the "negative" evidence, 
principally the lack of any objective evidence of an in-
service stressor and the opinion following the January 2003 
VA examination, to exceed that of the "positive."  As such, 
the veteran's claim must be denied.  Gilbert, 1 Vet. App. at 
49.   


ORDER

Entitlement to service connection for post-traumatic stress 
disorder is denied.  



	                        
____________________________________________
	BETTINA S. CALLAWAY
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

